       Case 3:20-cv-00325 Document 13 Filed on 01/21/21 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               January 21, 2021
                        UNITED STATES DISTRICT COURT
                                                                              Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

 CORE FD GALVESTON, LLC, ET               §
 AL.,                                     §
                                          §
         Plaintiffs.                      §
                                          §
 VS.                                      § CIVIL ACTION NO. 3:20-CV-00325
                                          §
 METROPOLITAN PROPERTY                    §
 AND CASUALTY INSURANCE                   §
 COMPANY,                                 §
                                          §
         Defendant.                       §

                                       ORDER

        Under 28 U.S.C. § 1332 there must be complete diversity between plaintiffs

and defendants. Complete diversity requires that all persons on one side of the

controversy be citizens of different states from all persons on the other side. The

party asserting federal jurisdiction in a diversity action has the burden to

demonstrate that there is complete diversity. The citizenship of limited liability

entities is determined by the citizenship of their members. Harvey v. Grey Wolf

Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). When members of a limited

liability entity are themselves entities or associations, citizenship must be traced

through however many layers of members there are until arriving at the entity that

is not a limited liability entity and identifying its citizenship status. See Mullins v.

TestAmerica, Inc., 564 F.3d 386, 39798 (5th Cir. 2009). If the Complaint filed in

this action does not show the citizenship of all limited liability entities, Plaintiff is
     Case 3:20-cv-00325 Document 13 Filed on 01/21/21 in TXSD Page 2 of 2




ORDERED to file a letter explaining the citizenship of all parties by Thursday,

January 28, 2021. The failure to allege facts establishing complete diversity of

citizenship may result in dismissal of this action.

      SIGNED and ENTERED this 21st day of January, 2021.




                                       ______________________________
                                               ANDREW M. EDISON
                                        UNITED STATES MAGISTRATE JUDGE




                                          2
